DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann et al (US 6853643, Hann).
As to claim 1, Sharma discloses a device comprising: 
an interconnect (fig. 1 SMC 104);
		a plurality of devices connected to the interconnect including: 
a first interface (par. 25, IO 124 of the first node 120) connected to the interconnect; 
a second interface (IO 124 of the second node 120) connected to the interconnect; 

a second memory bank (pooled memory 102, par. 18, the second memory device of “one or more memory or storage devices”) connected to the interconnect; and 
an external memory interface (par. 20, 22, “PLM link”) connected to the interconnect; 
a controller configured to establish virtual channels (par. 47 “establishes a first VC”) among the plurality of devices connected to the interconnect (a destination node hosting a VM”).
Sharma does not disclose a coherency controller as claimed. In the same field of art (memory access), Hann discloses an interleaved read/write operation in a data switch which determines a read memory of at least two memories that has been accessed during a most recent read operation (abstract). In one embodiment, Hann discloses a coherency controller (fig. 2-3 buffer manager 106) including a first filter bank (“L1” 110) and a second filter bank (“L2” 112), wherein entries in the first filter bank are associated with entries in the first memory bank (col 4 ln 20-28 “first memory 102” and “second memory 104”) and entries in the second filter bank are associated with entries in the second memory bank (col 4 lns 50-60. Note: They filter available buffers from memories 102 and 104).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma and Hann, by including a coherency controller with a first filter bank and a second filter bank, wherein entries in the first filter bank are associated with entries in 
The motivation is to improve the performance of the system (Background, col 1 lns 20-27).
As to claim 9, Sharma discloses a system comprising:
	a multi-core shared memory controller (fig. 1 tray 110) including: 
an interconnect (fig. 1, SMC 1 104);
		a plurality of devices (see fig. 1) connected to the interconnect including: 
a first interface (IO 124 of first node 120) connected to the interconnect; 
a second interface (IO 124 of second node 120) connected to the interconnect; 
a first memory bank (pooled memory 102, par. 18, “one or more memory or storage devices”) connected to the interconnect; 
a second memory bank (par. 18, “one or more memory or storage devices”) connected to the interconnect; and 
an external memory interface (link 160) connected to the interconnect;
 	 controller configured to establish virtual channels (par. 47, “establishes a first VC over a link”) among the plurality of devices connected to the interconnect (“a destination node hosting a VM”); and 
a first processor package (par. 24, “system on chip” of node 120) connected to the first interface (par. 25 “CPU 122 may be connected to an I/O interface 124”); 
a second processor package (par. 24, another “system on chip” of node 120) connected to the second interface (par. 25, “CPU 122 may be connected to an I/O interface 124”); and 
an external memory device (fig. 1, memory of tray 150) connected to the external memory interface (par. 22 via link 160) .
Sharma does not disclose a coherency controller as claimed. In the same field of art (memory access), Hann discloses an interleaved read/write operation in a data switch which determines a read 
The motivation is to improve the performance of the system (Background, col 1 lns 20-27).
Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann and further in view of Kwok (US 20140089761).
	As to claim 2, Sharma/Hann discloses the device of claim 1, but does not disclose the limitations in claim 2. In the same field of art (data processing), Kwok discloses a memory controller to detect for an unintentional access to an incorrect location of a memory device and to provide error detection for data retrieved from an intended location of the memory device (abstract). In one embodiment, Kwok discloses a controller (fig. 1 access logic) is configured to: 
receive a request to write data from an interface (fig. 4 step 410); and
		generate a Hamming code corresponding to the data (par. 38, 45); and 
transmit the Hamming code and the data over the interconnect via a channel (step 430).

receive a request to write data from one of the first interface and the second interface; and generate a Hamming code corresponding to the data; and 
transmit the Hamming code and the data over the interconnect via one of the virtual channels.
The motivation is to improve the reliability of the system (Background, par. 5).
As to claim 10, all the same elements of claim 2 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 10.
Claims 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann and further in view of Chee (US 5872998).
As to claim 3, Sharma/Hann discloses the device of claim 1, but does not disclose the limitations in claim 3. In the same field of art (data access), Chee discloses a system recapturing peripheral device dedicated memory for use by other system components such as the CPU (abstract). In one embodiment, Chee discloses a bridge (fig. 2 CPU Read/Write Module 260) connected to a first interface (PCI 240 to CPU 105), wherein the bridge is configured to convert a signal received from a processor device connected to the bridge (col 5 lns 42-55, “receives memory access requests from CPU 105”) to a format supported by the plurality of devices (“converts CPU 105 data size to peripheral RAM 220 data size”). Obviously when combined with Sharma, one of ordinary skill in the art at the invention time would have comprised a multi-core shared memory controller (MSMC) bridge connected to the first interface  to convert a signal received from a processor device connected to the MSMC bridge to a format supported by the plurality of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma/Hann and 
As to claim 4, Sharma/Hann/Chee discloses the device of claim 3, wherein converting the signal includes altering a power of the signal, a clock domain of the signal, a number of bits indicated by the signal (Chee, col 5 lns 42-55, “converts CPU 105 data size to peripheral RAM 220 data size”), or a combination thereof.
As to claims 11-12, all the same elements of claims 3-4 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claims 3-4 applies equally as well to claims 11-12.
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann and further in view of Kristiansen et al (US 6772268, Kristiansen).
As to claim 5, Sharma/Hann discloses the device of claim 1, but does not disclose the limitations in claim 5. In the same field of art (memory access), Kristiansen discloses a memory access processor and memory access interface for transferring data information to and from a plurality of SSRAM location (abstract). In one embodiment, Kristiansen discloses a plurality of devices further includes a second external memory interface (fig. 1A-B, external memory interface 18) and an external memory interleave circuit (GAB ARB/MUX 12b) connected to an interconnect (host interface 12), wherein the external memory interface (other external interface 18) and the second external memory interface are connected to the interconnect through the external memory interleave circuit (col 3 lns 50-60), and wherein the external memory interleave circuit is configured to interleave accesses to the external memory interface and the second external memory interface (“multiplexers 12B provides the controller 20 rights to access and search the memory modules 30 via the plurality of external memory engines 18”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
As to claim 13, all the same elements of claim 5 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13.
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann and further in view of Oesterreicher et al  (US 20070124476, Oesterreicher).
	As to claim 6, Sharma/Hann discloses the device of claim 1, but does not disclose the limitations in claim 6. In the same field of art (memory access), Oesterreicher discloses method for load balancing a plurality of servers (abstract). In one embodiment, Oesterreicher discloses a controller (fig. 6) is further configured to select a message from a plurality of messages received from a plurality of devices (step 611) based on a number of credits available at a destination of the message (par. 62, “memory usage, CPU utilization”) and a credit threshold associated with the message (par. 65 “threshold limit”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma/Hann and Oesterreicher by, configuring the controller to select a message from a plurality of messages received from the plurality of devices based on a number of credits available at a destination of the message and a credit threshold associated with the message. The motivation is to improve the performance of the system (Background, par. 12).
As to claim 14, all the same elements of claim 6 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 14.
Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann and further in view of Koob et al (US 20130061020, Koob).
As to claim 7, Sharma/Hann discloses the device of claim 1, but does not explicitly disclose wherein the plurality of devices further includes a data routing unit (DRU) configured to translate between virtual memory addresses and physical memory addresses. In the same field of art (memory 
As to claim 15, all the same elements of claim 7 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 15.
Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann and further in view of Lopez-Aguado et al (US 6317810, Lopez).
As to claim 8, Sharma/Hann discloses the device of claim 1, but does not disclose the limitations in claim 8. In the same field of art (memory access), Lopez discloses a method a CPU of a computer including single ported data cache and a dual ported prefetch cached (abstract). In one embodiment, Lopez discloses further comprising a cache controller (fig. 7 EMC) configured to cache data (step 312) retrieved from an external memory interface (fig. 4, external cache 114) in the a memory bank (memory 105) or a second memory bank (memory 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma/Hann and Lopez by further comprising a cache controller configured to cache data retrieved from the external memory interface in the first memory bank or the second memory bank. The motivation is to reduce the cost, to improve the performance of the system (Background, col 3 lns 1-9).
As to claim 16, all the same elements of claim 8 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 16.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann and further in view of Li (US 20170329625).
As to claim 17, Sharma discloses a method comprising:
	receiving (par. 43), at a controller, a message from a first device of a plurality of devices (devices at source SMC node) connected to an interconnect (memory controller 104), the plurality of devices including: 
a first interface connected to the interconnect (par. 25, IO 124 of the first node 120); 
a second interface connected to the interconnect (IO 124 of the second node 120); 
a first memory bank connected to the interconnect (pooled memory 102, par. 18, the first memory device of “one or more memory or storage devices”); 
a second memory bank connected to the interconnect (pooled memory 102, par. 18, the second memory device of “one or more memory or storage devices”); and 
an external memory interface connected to the interconnect (par. 20, 22, “PLM link”). 
Sharma does not disclose a coherency controller as claimed. In the same field of art (memory access), Hann discloses an interleaved read/write operation in a data switch which determines a read memory of at least two memories that has been accessed during a most recent read operation (abstract). In one embodiment, Hann discloses a coherency controller (fig. 2-3 buffer manager 106) including a first filter bank (“L1” 110) and a second filter bank (“L2” 112), wherein entries in the first filter bank are associated with entries in the first memory bank (col 4 ln 20-28 “first memory 102” and “second memory 104”) and entries in the second filter bank are associated with entries in the second memory bank (col 4 lns 50-60. Note: They filter available buffers from memories 102 and 104).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma and Hann, by including a coherency controller with a first filter bank and a second filter bank, wherein entries in the first filter bank are 
	Sharma/Hann does not disclose the determining and initiating steps as claimed. In the same field of art (memory access), Li discloses a method for accessing a storage device (abstract). In one embodiment, Li discloses a controller (fig. 7) comprising the steps of receiving a message a the controller (s702), determining, at the controller, a virtual channel associated with a destination of the message (s704); and initiating, at the controller, transmission of the message and an identifier of the virtual channel (s706) over an interconnect (fig. 2a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma/Hann and Li by comprising the steps of determining, at the controller, a virtual channel associated with a destination of the message; and initiating, at the controller, transmission of the message and an identifier of the virtual channel over the interconnect. The motivation is to improve the reliability of the system (Background, par. 4).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann/Li and further in view of Kwok.
	As to claim 18, Sharma/Hann/Li discloses the method of claim 17, but does not disclose the limitations in claim 18. In the same field of art (data processing), Kwok discloses a memory controller to detect for an unintentional access to an incorrect location of a memory device and to provide error detection for data retrieved from an intended location of the memory device (abstract). In one embodiment, Kwok discloses a controller (fig. 1 access logic) is configured to: 
receive a request to write data from an interface (fig. 4 step 410); and
		generate a Hamming code corresponding to the data (par. 38, 45); and 
transmit the Hamming code and the data over the interconnect via a channel (step 430).

generate a Hamming code corresponding to the data; and 
initiating transmission of the Hamming code along with the data over the interconnect via one of the virtual channels.
The motivation is to improve the reliability of the system (Background, par. 5).
As to claim 19, Sharma/Li/Hann/Kwok discloses the method of claim 18, further comprising caching the Hamming code and the data in the first memory bank or the second memory bank (Kwok, fig. 4 S430; Sharma, fig. par. 97).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hann/Li and further in view of Koob.
As to claim 20, Sharma/Hann/Li discloses the method of claim 17, but does not explicitly disclose the limitations in claim 20. In the same field of art (memory access), Koob discloses a method to selectively routing a physical address to an originating device instead of to a shared memory at controller that manages conversion of device virtual addresses to physical addresses (abstract). In one embodiment, Koob discloses a plurality of devices (fig. 1) include a data routing unit (DRU) (redirection unit 114) configured to translate between virtual memory addresses and physical memory addresses  (par. 24, “convert the destination virtual address to the corresponding destination physical address”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma/Hann/Li and Koob, by including a data routing unit (DRU), to perform the steps of:
	transmitting a virtual a memory address referenced by the message to the DRU; and
	receiving a translation of the virtual memory address from the DRU. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184